        Case 3:17-cv-08004-SPL Document 231 Filed 07/02/20 Page 1 of 6



 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   CARLOTTA P. WELLS
     Assistant Branch Director
 3   LISA A. OLSON, D.C. No. 384266
     Senior Trial Counsel
 4   CAROL FEDERIGHI, TX Bar No. 06872950
     Senior Trial Counsel
 5   CRISTEN C. HANDLEY, MO Bar No. 69114
     BRADLEY CRAIGMYLE, IL Bar No. 6326760
 6   Trial Attorneys
 7   United States Department of Justice
     Civil Division, Federal Programs Branch
 8   1100 L Street, NW
     Washington, D.C. 20005
 9   Telephone: (202) 305-2677
     Facsimile: (202) 616-8470
10   Cristen.handley@usdoj.gov
11   Attorneys for Defendants
12
13                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ARIZONA
14
     Stephen C., a minor, by Frank C., guardian
15   ad litem, et al.,                            No. 3:17-cv-08004-SPL
16                         Plaintiffs,            DEFENDANTS’ TRIAL BRIEF ON
                                                  RELATIONSHIP BETWEEN THE
17            v.                                  INDIVIDUALS WITH
                                                  DISABILITIES EDUCATION ACT
18                                                AND SECTION 504 OF THE
     Bureau of Indian Education, et al.,          REHABILITATION ACT
19
                           Defendants.
20
21
22
23
24
25
26
27
28
          Case 3:17-cv-08004-SPL Document 231 Filed 07/02/20 Page 2 of 6



 1           Before the Court is the question of what remedy, if any, is appropriate to address
 2   Defendants’ violation of Section 504 of the Rehabilitation Act, 29 U.S.C. § 794 (“Section 504”),
 3   in educating children with disabilities at Havasupai Elementary School (“HES”). The education
 4   of children with disabilities is subject to requirements imposed by, among other laws, the
 5   Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq. (“IDEA”), Title II of the
 6   Americans with Disabilities Act, 42 U.S.C. § 12131 et seq. (“ADA”), and Section 504. This trial
 7   brief is submitted to explain the relationship between these schemes and why the development
 8   and implementation of the remaining student-Plaintiffs’ individualized education programs
 9   (“IEPs”) under IDEA satisfies the Bureau of Indian Education’s (“BIE’s”) obligations under
10   Section 504 with respect to these students.
11   I.      THE IDEA
12           The IDEA provides federal funds for special education to ensure that all eligible children
13   have available to them a “free appropriate public education” (“FAPE”) that is tailored to their
14   unique needs. 20 U.S.C. § 1400(d)(1)(A). As defined in the IDEA, a FAPE comprises “special
15   education and related services”—both “instruction” tailored to meet a child’s “unique needs”
16   and sufficient “supportive services” to permit the child to benefit from that instruction. Id.
17   §§ 1401(9), (26), (29). Entities receiving federal funds under the IDEA (including states and the
18   Secretary of the Interior, id. § 1411(h)) must show that they have implemented “policies and
19   procedures” to provide disabled children with a FAPE, including procedures to develop an
20   individualized education program for each eligible child. Id. § 1412(a), (a)(1), (a)(4); see K.M. ex
21   rel. Bright v. Tustin Unified Sch. Dist., 725 F.3d 1088, 1095 (9th Cir. 2013). The IEP must be
22   “reasonably calculated to enable the child to make progress appropriate in light of his
23   circumstances.” Endrew F. ex rel. Joseph F. v. Douglas Cty. Sch. Dist. RE-1, 137 S. Ct. 988, 999
24   (2017). “Crafted by a child's ‘IEP Team’—a group of school officials, teachers, and parents—
25   the IEP spells out a personalized plan to meet all of the child's ‘educational needs.’” Fry v.
26   Napoleon Cmty. Schs., 137 S. Ct. 743, 749 (2017) (citing 20 U.S.C. §§ 1414(d)(1)(A)(i)(II)(bb),
27   (d)(1)(B)) (emphasis added).
28
           Case 3:17-cv-08004-SPL Document 231 Filed 07/02/20 Page 3 of 6




 1            The Department of Education (“Education”) has promulgated regulations implementing

 2   the IDEA, see 34 C.F.R. pt. 300, which, unlike Education’s 504 regulations (see infra), generally

 3   apply to BIE-operated schools. See 34 C.F.R. § 300.716.

 4   II.      SECTION 504

 5            Section 504 provides that “[n]o otherwise qualified individual with a disability . . . shall,

 6   solely by reason of her or his disability, be excluded from the participation in, be denied the

 7   benefits of, or be subjected to discrimination under any program or activity receiving Federal

 8   financial assistance or under any program or activity conducted by any Executive agency or by

 9   the United States Postal Service.” 29 U.S.C. § 794. As this Court has correctly held, BIE, as a

10   federal agency, is “not subject to the [Department of Education’s] regulations implementing

11   Section 504 but [is] subject to the D[epartment] [of] I[nterior]’s own regulations under Section

12   504.” ECF No. 221, at 5. The Department of the Interior has promulgated regulations applying

13   Section 504 to “programs or activities conducted by the Department of the Interior,” see 43

14   C.F.R. § 17.530(a), which includes schools operated by BIE. Further, BIE will be issuing by

15   July 20, 2020, a National Policy Memorandum (NPM-EDUC-33) setting forth interim guidance

16   on how to apply these regulations to its educational programs.

17            Courts have interpreted Section 504 “as demanding certain ‘reasonable’ modifications to

18   existing practices in order to ‘accommodate’ persons with disabilities.” Fry, 137 S. Ct. at 749

19   (citations omitted). As applied to educational programs like BIE’s schools, Section 504 requires

20   educational institutions to provide students with disabilities the accommodations they “need[]

21   to enjoy meaningful access to the benefits of a public education and that [are] available as

22   reasonable accommodations.”1 A.G. v. Paradise Valley Unified Sch. Dist. No. 69, 815 F.3d 1195,

23   1204 (9th Cir. 2016); see generally Alexander v. Choate, 469 U.S. 287, 301 (1985) (same). What

24
25
            1 For context, the Department of Education’s Section 504 regulations (not applicable to
26   the BIE) specifically require that “[a] recipient [of federal funds] that operates a public
     elementary or secondary education program or activity shall provide a free appropriate public
27   education” (“FAPE”) to children with disabilities. 34 C.F.R. § 104.33(a). The FAPE required
     by the Department of Education’s Section 504 regulations differs from the FAPE required by
28   IDEA. Mark H. v. Lemahieu, 513 F.3d 922, 935 n.11 (9th Cir. 2008).


                                                        2
        Case 3:17-cv-08004-SPL Document 231 Filed 07/02/20 Page 4 of 6




 1   constitutes a reasonable accommodation “depends on the individual circumstances of each case,

 2   and requires a fact-specific, individualized analysis of the disabled individual’s circumstances and

 3   the accommodations that might allow him to [enjoy meaningful access to the program.]” Mark

 4   H. v. Hamamoto, 620 F.3d 1090, 1098 (9th Cir. 2010) (internal citation and quotation marks

 5   omitted, brackets in original). Section 504 does not, however, “require an organization to make

 6   fundamental or substantial alterations to its program.”           Id.; see 43 C.F.R. § 17.550(a)(3)

 7   (Department of the Interior regulation stating that Section 504 does not “[r]equire the agency

 8   to take any action that it can demonstrate would result in a fundamental alteration in the nature

 9   of a program or activity or in undue financial and administrative burdens.”).

10          Where appropriate, individualized plans may be developed to provide accommodations

11   or services to a child with a disability who is qualified for accommodations under Section 504.

12   Such plans are called “504 Plans,” and they address accommodations or services required so the

13   child may participate in the general education classroom to the maximum extent possible. See,

14   e.g., Simmons v. Pittsburg Unified Sch. Dist., No. 4:13-cv-04446-KAW, 2014 WL 2738214, at *1 n.3

15   (N.D. Cal. June 11, 2014).

16   III.   THE INTERACTION BETWEEN THE IDEA AND 504                                                 AND
17          APPLICATION TO THE REMAINING STUDENT-PLAINTIFFS
            One of the IDEA’s provisions, 20 U.S.C. § 1415(l), makes clear that nothing in the IDEA
18
     “restrict[s] or limit[s] the rights [or] remedies” that other federal laws, including anti-
19
     discrimination statutes like Section 504, confer on children with disabilities.” Id.; see Fry, 137 S.
20
     Ct. at 748. Thus, both the IDEA and Section 504 apply to students at BIE schools.
21
            In general, Section 504 covers a much broader group of individuals than the IDEA, but
22
     IDEA affords those it covers with more well-defined and extensive supports and services for
23
     students, as well as more explicit procedural protections, than are available under Section 504.
24
     See, e.g., B.C. v. Mount Vernon Sch. Dist., 837 F.3d 152, 159 (2d Cir. 2016); Fry, 137 S. Ct. 743, 755-
25
     56 (2017) (“[T]he IDEA guarantees individually tailored educational services, while … [Section]
26
     504 promise[s] non-discriminatory access to public institutions.”).            Notwithstanding the
27
     different scope of the two schemes, many children with disabilities qualify under both schemes,
28


                                                       3
        Case 3:17-cv-08004-SPL Document 231 Filed 07/02/20 Page 5 of 6




 1   and schools can meet their 504 requirements through an IEP developed in accordance with the

 2   IDEA.2 For these children, a separate 504 plan is unnecessary—their IEP “spells out a

 3   personalized plan to meet all of [their] ‘educational needs.’” Fry, 137 S. Ct. at 750; see note 2 supra

 4   (discussing the Department of Education’s regulations).

 5         Defendants do not dispute that the four remaining student-Plaintiffs in this case—Olaf

 6   D., Freddy P., Moana L., and Taylor P.—qualify as individuals with disabilities under Section

 7   504. In fact, these four student-Plaintiffs all have valid IDEA IEPs developed in consultation

 8   with their parents, their attorneys, and the Havasupai Elementary School and BIE. Plaintiffs’

 9   IEPs provide them with all the IDEA services and Section 504 accommodations to which they

10   are deemed entitled.

11         Ostensibly, Plaintiffs do not challenge or seek relief pursuant to the IDEA but rather

12   pursuant to Section 504. However, the relief Plaintiffs seek is not for discrimination under

13   Section 504, but rather for an alleged denial of FAPE under IDEA, possibly based on an alleged

14   failure to develop or implement suitable IEPs. See Fry, 137 S. Ct. at 756 (discussing how to

15   determine whether the gravamen of a complaint against a school concerns the denial of a FAPE,

16   or instead addresses disability-based discrimination). In fact, the evidence at trial will show that,

17   subject to the ever-present obstacles that HES faces, BIE is positioning itself to address the

18   remaining student-Plaintiffs’ disabilities through full implementation of IEPs that satisfy Section

19   504. Moreover, the student-Plaintiffs have never contended that their IEPs are insufficient if

20   fully implemented. (Should they have any concerns regarding the appropriateness of their IEPs,

21   their parents/guardian may exercise their administrative remedies under the Individuals with

22   Disabilities Education IDEA at any time.) No more is required of BIE, nor could the Court

23   order any relief in addition to the services the student-Plaintiffs already are receiving that would

24   be tailored to their individual circumstances. See Defs.’ Proposed Conclusions of Law ¶¶ 15-17,

25
26
            2
              For context, the Department of Education’s Section 504 regulations (not applicable to
27   the BIE) provide that “[i]mplementation of an Individualized Education Program developed in
     accordance with the Education of the Handicapped Act is one means of meeting the standard
28   established in paragraph (b)(1)(i) of this section.” 34 C.F.R. § 104.33(b)(2).


                                                       4
        Case 3:17-cv-08004-SPL Document 231 Filed 07/02/20 Page 6 of 6




 1   36-41, 46-47.   The Court should therefore decline to intervene in the student-Plaintiffs’

 2   educational programs.

 3
     Dated: July 2, 2020                      Respectfully submitted,
 4
 5                                            JOSEPH H. HUNT
                                              Assistant Attorney General
 6                                            CARLOTTA P. WELLS
                                              Assistant Branch Director
 7
 8                                            /s/Carol Federighi
                                              LISA A. OLSON, D.C. Bar No. 384266
 9                                            CAROL FEDERIGHI, TX Bar No. 06872950
                                              CRISTEN C. HANDLEY, MO Bar No. 69114
10                                            BRADLEY CRAIGMYLE, IL Bar No. 6326760
11                                            United States Department of Justice
                                              Civil Division, Federal Programs Branch
12                                            1100 L Street NW
                                              Washington, D.C. 20005
13
                                              Telephone: (202) 514-1903
14                                            E-mail: carol.federighi@usdoj.gov
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 5
